Case 2:21-cv-00593-JAD-BNW Document 1-1 Filed 04/12/21 Page 1 of 14




              EXHIBIT A
Case 2:21-cv-00593-JAD-BNW Document 1-1 Filed 04/12/21 Page 2 of 14
                                                        Electronically Filed
                                                        1/7/2021 11:47 AM
                                                        Steven D. Grierson
                                                        CLERK OF THE COURT




                                                     CASE NO: A-21-827510-C
                                                              Department 14




                        Case Number: A-21-827510-C
Case 2:21-cv-00593-JAD-BNW Document 1-1 Filed 04/12/21 Page 3 of 14
Case 2:21-cv-00593-JAD-BNW Document 1-1 Filed 04/12/21 Page 4 of 14
Case 2:21-cv-00593-JAD-BNW Document 1-1 Filed 04/12/21 Page 5 of 14
Case 2:21-cv-00593-JAD-BNW Document 1-1 Filed 04/12/21 Page 6 of 14
Case 2:21-cv-00593-JAD-BNW Document 1-1 Filed 04/12/21 Page 7 of 14
Case 2:21-cv-00593-JAD-BNW Document 1-1 Filed 04/12/21 Page 8 of 14
                                                        Electronically Filed
                                                        2/26/2021 10:23 AM
                                                        Steven D. Grierson
                                                        CLERK OF THE COURT




                        Case Number: A-21-827510-C
Case 2:21-cv-00593-JAD-BNW Document 1-1 Filed 04/12/21 Page 9 of 14
Case 2:21-cv-00593-JAD-BNW Document 1-1 Filed 04/12/21 Page 10 of 14
Case 2:21-cv-00593-JAD-BNW Document 1-1 Filed 04/12/21 Page 11 of 14
Case 2:21-cv-00593-JAD-BNW Document 1-1 Filed 04/12/21 Page 12 of 14
Case 2:21-cv-00593-JAD-BNW Document 1-1 Filed 04/12/21 Page 13 of 14
Case 2:21-cv-00593-JAD-BNW Document 1-1 Filed 04/12/21 Page 14 of 14
                                                         Electronically Filed
                                                         3/31/2021 1:07 PM
                                                         Steven D. Grierson
                                                         CLERK OF THE COURT




                         Case Number: A-21-827510-C
